DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-20 are pending (claim set as filed on 08/07/2020).

Election/Restrictions
Applicant’s election without traverse of Group I, method claims 1-18, in the reply filed on 11/09/2022 is acknowledged. Claims 19-20 drawn to the composition are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, method claims 1-18 are presented for examination.

Priority
	This application filed on 08/07/2020 has a provisional application no. 62/883,965 filed on 08/07/2019.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 08/21/2020, 11/04/2020, 03/24/2021, 04/20/2022, and 08/09/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The drawings filed on 08/07/2020 have been accepted.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le-1 (Biodistribution of Filamentous Plant Virus Nanoparticles: Pepino Mosaic Virus versus Potato Virus X, 2019).
Le-1’s general disclosure relates to “nanoparticles with high aspect ratios have favorable attributes for drug delivery and bioimaging applications based on their enhanced tissue penetration and tumor homing properties. Here, we investigated a novel filamentous viral nanoparticle (VNP) based on the Pepino mosaic virus (PepMV), a relative of the established platform Potato virus X (PVX) … PepMV and PVX share similarities in particle size and shape, PepMV achieved enhanced tumor homing and less nonspecific tissue distribution compared to PVX in mouse models of triple negative breast cancer and ovarian cancer. In conclusion, PepMV provides a novel tool for nanomedical research but more research is needed to fully exploit the potential of plant VNPs for health applications” (see abstract). 
Regarding claims 3-6 pertaining to the imaging, Le-1 teaches fluorescence-labeled PepMV using Biotin N-hydroxysuccinimide ester (Biotin-NHS) and sulfo-Cyanine5 NHS (Cy5-NHS) wherein the filamentous VNPs were tracked and confirmed in vivo (see pages 4-5). 
Regarding claims 11 and 17-18 pertaining to the administration, Le-1 teaches for the triple negative breast cancer (TNBC) model, mice (6–8 weeks old) were injected subcutaneously and for the ovarian cancer model, luciferase-positive SKOV-3/Luc cells (2 × 106 cells in 0.2 mL PBS) were injected intraperitoneally (i.p.) (see page 5: Biodistribution Studies). 
Regarding claims 9-10 and 15-16 pertaining to the cancer, Le-1 teaches mouse models of triple negative breast cancer and ovarian cancer (see abstract & page 3: Introduction last sentence).

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Le-2 (Potato virus X, a filamentous plant viral nanoparticle for doxorubicin delivery in cancer therapy, 2017) in view of Le-3 (Chemical addressability of potato virus X for its applications in bio/nanotechnology, 2017). 
Le-2’s general disclosure relates to nanoparticle platform technologies developed for drug delivery vehicles with potential applications in cancer treatment (see page 2348: Introduction). Le-2 further discloses “plant viral nanoparticles (VNPs) are a novel class of nanocarriers with implications for drug delivery in cancer therapy. VNPs are characterized by their highly symmetrical nanoscale structures. Furthermore, plant VNPs are biocompatible, biodegradable, and non-infectious in mammals. VNPs provide a proteinaceous platform technology that can be readily engineered to carry contrast agents and therapies using chemical and genetic modifications. Of particular interest are high aspect ratio, elongated filaments such as the ones formed by potato virus X (PVX)” (see abstract).
Regarding claims 7-8 and 14 pertaining to the anti-cancer compound, Le-2 teaches “PVX has demonstrated enhanced tumor homing and penetration properties compared to spherical counterparts. Here, we sought to investigate the potential of PVX as a drug carrier delivering doxorubicin (DOX), a commonly used cancer chemotherapy. We synthesized therapeutic PVX nanoparticles using a simple in-solution mixing protocol; after 5 days of mixing of DOX and PVX and ultra-centrifugal purification, ∼1000 DOX per PVX were stably associated with the carrier, most likely based on hydrophobic interaction” (see abstract). 
Regarding claims 9-10 and 15-16 pertaining to the cancer tissue, Le-2 teaches “efficacy and drug activity of PVX-DOX were confirmed using a panel of cancer cell lines including ovarian cancer, breast cancer, and cervical cancer. Lastly, we demonstrated treatment of athymic mice bearing human MDA-MB-231 breast cancer xenografts: PVX-DOX treatment resulted in reduced tumor growth in this model” (see abstract). Le-2 teaches efficacy using a mouse model of triple negative breast cancer using MDA-MB-231 breast cancer xenografts in athymic mice (see page 2349: right col. 1st ¶, & page 2353: section 3.5. In vitro and in vivo efficacies of PEG–PVX-DOX). 
Regarding claims 2, 13, and 17 pertaining to the PEGylated carrier, Le-2 teaches “To assess the efficacy of PVX-DOX in vivo, we prepared a PEGylated formulation. Like other nanoparticles, PVX is cleared by the mononuclear phagocyte system (MPS) when administered systemically. Conjugation of stealth polymers such as PEG, however, decreases serum protein adsorption, resulting in the “stealth properties” that enhance circulation time and decrease accumulation in liver and spleen. We previously reported that PEGylated PVX coated with linear PEG chains with a molecular weight of 5000 Da demonstrates enhanced in vivo fates and favorable tumor accumulation” (see pages 2352-2353: section 3.4. Preparation of PEGylated PEG–PVX–DOX nanoparticles).
Regarding claims 11 and 18 pertaining to the administration, Le-2 teaches systemic administration and intravenous injections (see page 2353: section 3.5. In vitro and in vivo efficacies of PEG–PVX–DOX). 
However, Le-2 does not teach: a pepino mosaic virus (PepMV) (base claims 1’s and 12’s limitations); or a fluorescent imaging agent (claims 3-4).
Le-3’s general disclosure relates to nanoparticles for potential application in medicine or biotechnology and further discloses that viral nanoparticles (VNPs) are of particular interest (see page 360: Introduction). Le-3 teaches “the capsid proteins, whether arranged in a helical arrangement or icosahedral symmetry, provide three-dimensional scaffolds to be engineered and functionalized through chemical or genetic approaches. In the medical sector, several promising approaches have been developed: chemotherapies have been delivered and targeted to tumors and cancer cells using icosahedral and rod-shaped viruses” (see pages 360-361: bridging ¶, and page 361, left col. 3rd ¶). 
Le-3 teaches “Potato virus X (PVX), a type member of the plant virus potexvirus group, offers a unique nanotechnology platform based on its high aspect ratio and flexible filamentous shape. The PVX platform has already been engineered and studied for its uses in imaging, drug delivery, and immunotherapies. While genetic engineering procedures are well established for PVX, there is limited information about chemical conjugation strategies for functionalizing PVX, partly due to the lack of structural information of PVX at high resolution. To overcome these challenges, we built a structural model of the PVX particle based on the available structures from pepino mosaic virus (PepMV), a close cousin of PVX. Using the model and a series of chemical conjugation experiments, we identified and probed the addressability of cysteine side chains” (see abstract & page 361: right col. 1st ¶). 
	Regarding claims 3-4 and 6 pertaining to the imaging, Le-3 discloses several VNP-based platforms have been functionalized with fluorophores or other contrast agents, enabling optical imaging, magnetic resonance imaging (MRI), or positron emission tomography (PET) imaging (see page 361, left col. 1st ¶). Le-2 further teaches denatured PVX samples and protein bands were visualized under UV light (for fluorescent-labeled PVX) and white light after staining with Coomassie Blue (CB) and imaging was conducted using an FEI Tecnai F30 TEM (see page 362, left col.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute Le-2’s potato virus X (PVX) for Le-3’s pepino mosaic virus (PepMV). The MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness which includes: (B) Simple substitution of one known element for another to obtain predictable results; and/or (E) Obvious to try – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, Le-3 discloses that pepino mosaic virus (PepMV) is a close cousin of PVX and therefore, one of ordinary skill in the art would have reasonably envisage substituting or selecting a similar virus within the same genus. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Le-2 in view of Le-3 as applied to claims 1-2 and 6-18 above, and in further view of Czapar (Tobacco Mosaic Virus Delivery of Phenanthriplatin for Cancer therapy, 2016). 
The combined disclosures of Le-2 and Le-3, herein simply referred to as Le, is discussed above as it pertains to cancer treatment by administering PepMV.
However, Le does not teach: wherein the imaging agent is Cy5 (claim 5).
Czapar is directed to a drug delivery system using tobacco mosaic virus (TMV), a plant virus-based nanoparticle platform (see page 4119, right col.). Czapar teaches “the biodistribution of PhenPt-TMV, including co-localization of phenanthriplatin and TMV, was evaluated 24 h post-administration using a combination of fluorescent imaging (Maestro Imager) and elemental analysis (Graphite Furnace Atomic Absorption Spectroscopy). To enable fluorescence imaging, TMV was labeled with sulfo-Cy5 dye at exterior tyrosine side chains as previously described,14 then loaded with phenanthriplatin” (see page 4123: left col.).
It would have been obvious to one of ordinary skill in the art to employ or use a fluorescent Cy5 imaging agent such as taught by Czapar in the method of Le. The ordinary artisan would have been motivated to do so is because Cy5 is a well-known fluorescent imaging agent commonly used in the art for in vivo studies such as evident by Czapar. Thus, it is considered to be merely (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141 (III): Exemplary Rationales). The ordinary artisan would have had a reasonable expectation of success because all of the references are in the same field of endeavor directed to viral based nanoparticle chemotherapy.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz (US 2020/0179468 A1, which has a PCT filing date of 05/17/2018) in view of Le-3 (Chemical addressability of potato virus X for its applications in bio/nanotechnology, 2017). 
Steinmetz is directed to “an agent is described that includes a plant virus particle or VLP conjugate to TRAIL. Associating TRAIL with the plant virus particle or VLP serves to both target cancer cells and induce their apoptosis. The agent can therefore be used for a method of treating cancer in a subject” (see abstract & ¶ [0004], [0013]).
Regarding claims 3-8 and 14 pertaining to imaging and cancer therapy, Steinmetz teaches “the plant virus particle or VLP can be loaded with or conjugated to one or more of an imaging agent, an anticancer agent, or a targeting agent. A targeting agent can include a ligand for a tumor-associated receptor, such as an EGFR ligand. An anticancer agent can include a platinum-based anticancer agent, such as phenanthriplatin, or doxorubicin. An imaging agent can include a fluorescent molecule for fluorescent imaging” (see ¶ [0007], [0012]). Steinmetz further teaches a method further includes a step of imaging cancer tissue in the subject using an imaging device subsequent to administering the agent (see ¶ [0013]). Steinmetz further teaches the detectable moiety includes a fluorescent dye such as fluorescein isothiocyanate, cyanines such as Cy5, Cy5.5 and analogs thereof (see ¶ [0110]).
Regarding claims 2 and 13 pertaining to the PEGylated carrier, Steinmetz teaches the plant virus particle or VLP can be PEGylated (see ¶ [0004], [0009]).
Regarding claims 9-10 and 15-16 pertaining to the cancer tissue, Steinmetz teaches “the cancer treated can be selected from the group consisting of breast cancer, ovarian cancer, soft-tissue sarcoma, pancreatic cancer, colorectal cancer, non-small cell lung cancer, lymphoma, non-Hodgkins lymphoma, and hepatocarcinoma. In certain embodiments, the cancer treated includes triple negative breast cancer” (see ¶ [0014]).
Regarding claims 11 and 17-18 pertaining to the administration, Steinmetz teaches “pharmaceutically acceptable carriers enable the agent to be delivered to the subject in an effective manner while minimizing side effects, and can include a variety of diluents or excipients known to those of ordinary skill in the art …. parental (including subcutaneous, intramuscular, intraperitoneal, intratumoral, and intravenous) administration” (see ¶ [0144]).
However, Steinmetz does not teach: a pepino mosaic virus (PepMV) (base claims 1’s and 12’s limitations).
Le-3’s general disclosure relates to nanoparticles for potential application in medicine or biotechnology and further discloses that viral nanoparticles (VNPs) are of particular interest (see page 360: Introduction). Le-3 teaches “the capsid proteins, whether arranged in a helical arrangement or icosahedral symmetry, provide three-dimensional scaffolds to be engineered and functionalized through chemical or genetic approaches. In the medical sector, several promising approaches have been developed: chemotherapies have been delivered and targeted to tumors and cancer cells using icosahedral and rod-shaped viruses” (see pages 360-361: bridging ¶, and page 361, left col. 3rd ¶). 
Le-3 teaches “Potato virus X (PVX), a type member of the plant virus potexvirus group, offers a unique nanotechnology platform based on its high aspect ratio and flexible filamentous shape. The PVX platform has already been engineered and studied for its uses in imaging, drug delivery, and immunotherapies. While genetic engineering procedures are well established for PVX, there is limited information about chemical conjugation strategies for functionalizing PVX, partly due to the lack of structural information of PVX at high resolution. To overcome these challenges, we built a structural model of the PVX particle based on the available structures from pepino mosaic virus (PepMV), a close cousin of PVX. Using the model and a series of chemical conjugation experiments, we identified and probed the addressability of cysteine side chains” (see abstract & page 361: right col. 1st ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute Steinmetz potato virus X (PVX) for Le-3’s pepino mosaic virus (PepMV). The MPEP at 2141(III) provides exemplary rationales that may support a conclusion of obviousness which includes: (B) Simple substitution of one known element for another to obtain predictable results; and/or (E) Obvious to try – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, Le-3 discloses that pepino mosaic virus (PepMV) is a close cousin of PVX and therefore, one of ordinary skill in the art would have reasonably envisage substituting or selecting a similar virus within the same genus. 
Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
The disclosure of Tran (Developing a plant virus-based expression system for the expression of vaccines against Porcine Reproductive and Respiratory Syndrome Virus, 2017) is considered of pertinent art. Tran discloses “Czapar have reported the use of TMV as a drug delivery system for cancer therapy. Essentially, phenanthriplatin, which is a platinum-based anticancer agent, was chemically conjugated into the 4 nm wide central channel of TMV to generate TMV-encapsulated phenanthriplatin (PhenPt-TMV). Subsequently, the resulting PhenPt-TMV was injected into mice with breast cancer. Mice treated with PhenPt-TMV showed up to a fourfold increase in tumor reduction when compared to control mice” (see pages 23-24, bridging ¶). Tran further teaches “As a genus of the family Alphaflexiviridae, Potexvirus includes more than 47 species, e.g. Pepino mosaic virus (PepMV), Foxtail mosaic virus (FoMV), Bamboo mosaic virus (BaMV), and Potato virus X (PVX)” (see page 24: section 1.6 Potexvirus).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653